Exhibit 10.14E

 

FIFTH AMENDMENT

 

to

 

EMPLOYMENT AGREEMENT

 

among

 

CSG SYSTEMS INTERNATIONAL, INC.

 

and

 

CSG SYSTEMS, INC.

 

and

 

NEAL C. HANSEN

 

This Fifth Amendment to Employment Agreement (the “Amendment”) is made this 20th
day of December, 2004, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a
Delaware corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and
NEAL C. HANSEN (“Hansen”). CSGS and Systems collectively are referred to in this
Amendment and the Employment Agreement referred to below as the “Companies”.

 

* * *

 

WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated November 17, 1998 (the “Employment Agreement”); and

 

WHEREAS, the Companies and the Executive entered into a First Amendment to the
Employment Agreement dated June 30, 2000 (the “First Amendment”); and

 

WHEREAS, the Companies and the Executive entered into a Second Amendment to the
Employment Agreement dated April 29, 2002 (the “Second Amendment”); and

 

WHEREAS, the Companies and the Executive entered into a Third Amendment to the
Employment Agreement dated August 30, 2002 (the “Third Amendment”); and

 

WHEREAS, the Companies and the Executive entered into a Fourth Amendment to the
Employment Agreement dated November 15, 2002 (the “Fourth Amendment”); and

 

WHEREAS, references in this Fifth Amendment to the Employment Agreement
generally shall mean the Employment Agreement as amended; and

 

WHEREAS, the Companies desire to further amend the Employment Agreement as
herein set forth;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the
Companies and the Executive agree as follows:

 

1. Hansen and the Companies agree that, effective at the close of business on
June 30, 2005, Hansen (i) shall resign as Chairman of the Board and Chief
Executive Officer of the Companies, (ii) shall resign as an officer (and, if so
requested by CSGS, as a director) of any subsidiary entities of the Companies
for which he serves in such capacities, and (iii) shall retire



--------------------------------------------------------------------------------

from the employ of the Companies. Hansen agrees that his resignations and
retirement provided for in this Paragraph 1 will constitute his voluntary
resignations and the voluntary termination of his employment for purposes of the
Employment Agreement and that, except as otherwise provided in Paragraphs 3, 4,
and 5 of this Fifth Amendment, Paragraph 10(g) of the Employment Agreement shall
be applicable to the termination of Hansen’s employment with the Companies.

 

2. Hansen agrees to continue to serve as a director of CSGS for the remainder of
his current term which expires at the 2006 annual meeting of stockholders of
CSGS and, if so requested by the Board, will consider nomination by the Board
for re-election as a director of CSGS at the 2006 annual meeting of stockholders
of CSGS. If the Board so requests, while Hansen is serving as a director of
CSGS, he also will serve as a director of Systems.

 

3. The Companies agree that, in addition to Hansen’s right to receive his Base
Salary through June 30, 2005, in accordance with the regular payroll practices
of the Companies, Hansen also shall be entitled to receive the sum of $1,500,000
(the “Severance Payment”) on January 2, 2006, as a severance payment and in lieu
of an annual incentive bonus for 2005 in recognition of his continuous service
to and leadership of the Companies as their Chairman of the Board and Chief
Executive Officer since the Companies became independently owned in 1994.
However, if Hansen’s employment with the Companies is terminated by the
Companies for cause (as defined in the Employment Agreement) prior to July 1,
2005, then this Paragraph 3 shall have no force or effect.

 

4. Paragraph 31 of the Employment Agreement (added by the Fourth Amendment)
hereby is amended in its entirety so as to read as follows:

 

“31. Post-Termination Consulting Services.

 

(a) If the Executive remains in the employ of the Companies through the earlier
of (i) June 30, 2005, or (ii) the termination of his employment with the
Companies by the Companies without cause, then, during the period from July 1,
2005, through December 31, 2006, the Executive agrees to serve as a consultant
to the Board and the Chief Executive Officer of CSGS with respect to the
strategic planning and business development activities of the Companies and to
provide up to twenty (20) hours of service per month to the Companies in such
capacity upon the request of the Board or the Chief Executive Officer of CSGS
from time to time. The Executive may provide such consulting services either in
person or by telephone, video conference, or other means of communication, and
at such locations, as the Companies and the Executive reasonably may agree upon
from time to time. The Companies agree to provide the Executive with reasonable
advance notice as to the times at which the Companies will require the
Executive’s consulting services and to be reasonably flexible in scheduling such
times so as to enable the Executive to plan his personal schedule and meet his
other commitments. Apart from his consulting duties under this agreement, the
Executive shall be free to engage in any business or other activity that he may
choose from time to time.

 

2



--------------------------------------------------------------------------------

(b) The Executive and the Companies acknowledge and agree that the Executive
will be an independent contractor for all purposes of the consulting services
which he provides pursuant to this Paragraph 31 and will not be an agent,
representative, or employee of the Companies for federal, state, or local tax
purposes or for any other purpose whatsoever. Except as provided in this
Paragraph 31, the Executive acknowledges and agrees that he will not be entitled
to any employee benefits provided by the Companies to any of their respective
employees by reason of the consulting services that he provides pursuant to this
Paragraph 31. The Executive shall have sole responsibility for all of his acts
as a consultant to the Companies and in such capacity will have no authority to
make any commitments or enter into any contracts on behalf of, or otherwise
obligate, the Companies in any manner whatsoever. As a consultant to the
Companies, the Executive agrees not to hold himself out as a employee,
representative, or agent of the Companies. In his discretion, the Executive may
provide such consulting services through a limited liability company or other
entity so long as the Executive himself provides such consulting services; and
in such case the provisions of this subparagraph (b) also shall apply to such
limited liability company or other entity.

 

(c) In consideration of the Executive’s agreement to provide the consulting
services referred to in this Paragraph 31 and his provision of such consulting
services if requested, the Companies shall pay the Executive the sum of Eight
Million One Hundred Five Thousand Dollars ($8,105,000) in three installments of
$4,052,500 on January 2, 2006, $2,026,250 on July 1, 2006, and $2,026,250 on
January 2, 2007, without interest. If, on or after July 1, 2005, the Executive
is or becomes incapable by reason of physical injury, disease, or mental illness
of providing the consulting services required by this Paragraph 31, then while
such incapacity continues the Executive shall not be required to provide such
consulting services (or shall be required to provide such consulting services
only to the extent that he is capable of doing so), but the Executive
nevertheless shall continue to be entitled to receive the payments provided for
in this subparagraph (c).

 

(d) If the Companies at any time believe that the Executive has failed to comply
with his obligations under this Paragraph 31 and is in default under this
Paragraph 31, then the Companies promptly will so notify the Executive and give
the Executive a reasonable opportunity to cure such default in a manner that is
equitable to both the Companies and the Executive.

 

(e) If the Executive’s employment with the Companies is terminated by the
Companies for cause pursuant to Paragraph 10(c) of this agreement prior to July
1, 2005, or because of the Executive’s death prior to July 1, 2005, then this
Paragraph 31 shall have no force or effect.”

 

5. If Hansen dies after the effective date of his resignations and retirement
pursuant to this Fifth Amendment but prior to his receipt of the full amounts to
which he is entitled under Paragraph 3 of this Fifth Amendment and under
Paragraph 31 of the Employment Agreement (as

 

3



--------------------------------------------------------------------------------

amended by Paragraph 4 of this Fifth Amendment), then the Companies shall pay to
the personal representative of Hansen’s estate when due any portion of such
amounts which are unpaid at the time of Hansen’s death.

 

6. Paragraph 18 of the Employment Agreement is amended by changing the words
“one (1) year” where they appear in such Paragraph 18 to “two (2) years”. As so
amended, Paragraph 18 of the Employment Agreement shall remain in full force and
effect.

 

7. Paragraph 19 of the Employment Agreement is amended by changing the words
“one (1) year” where they first appear in such Paragraph 19 to “two (2) years”
and by changing the words “one (1) year” where they next appear in such
Paragraph 19 to “two (2) year”. As so amended, Paragraph 19 of the Employment
Agreement shall remain in full force and effect.

 

8. The Companies also agree to provide to Hansen during his lifetime after June
30, 2005, at the expense of the Companies, a Medicare supplemental insurance
policy (also known as a Medigap policy) selected by Hansen from time to time;
provided, that the monthly cost of such policy to the Companies shall not exceed
$300.00, such amount to be increased annually on July 1 of each calendar year
after 2005 by the same percentage that the United States Department of Labor
Consumer Price Index (All Items) for all Urban Consumers, 1982-84 = 100
(“CPI-U”) for June of such calendar year increased over the CPI-U for June of
the immediately preceding calendar year. If the monthly amount which the
Companies are required to pay pursuant to this Paragraph 8 is insufficient to
pay the premium for the particular policy selected by Hansen, then Hansen shall
have the right at his expense to pay any excess amount necessary to keep such
policy in force.

 

9. Except for (i) any unpaid Base Salary and expense reimbursements due Hansen
under the Employment Agreement through June 30, 2005, (ii) the Severance
Payment, (iii) the payments under Paragraph 31 of the Employment Agreement (as
amended by Paragraph 4 of this Fifth Amendment), and (iv) the payments pursuant
to Paragraph 8 of this Fifth Amendment, the Companies will have no further
obligation or liability of any kind to Hansen under the Employment Agreement
after June 30, 2005; and, except for (i) the obligation of the Companies to pay
the amounts referred to in the preceding portions of this sentence, (ii) the
Executive’s obligations under Paragraph 11 of the Employment Agreement, (iii)
the Executive’s obligations under Paragraph 18 of the Employment Agreement (as
amended by Paragraph 6 of this Fifth Amendment), and (iv) the Executive’s
obligations under Paragraph 19 of the Employment Agreement (as amended by
Paragraph 7 of this Fifth Amendment), all of which obligations will survive the
termination of the Employment Agreement and continue to be enforceable, the
Employment Agreement shall terminate and be of no further force or effect at the
close of business on June 30, 2005. Concurrently with Hansen’s resignation and
retirement pursuant to Paragraph 1 of this Fifth Amendment, Hansen shall execute
and deliver to the Companies a release of any claims, demands, and causes of
action of any kind whatsoever which he then may have against the Companies or
any of their respective subsidiary entities, officers, directors, agents, or
employees arising out of or in any way connected with his employment by the
Companies through the date of such release, such release to be in such form as
the Companies customarily use in connection with employee terminations;
provided, that such release shall expressly exclude from its scope the payment
of the amounts referred to in the first sentence of this Paragraph 9 and any
rights which Hansen then or thereafter may have as an insured or

 

4



--------------------------------------------------------------------------------

otherwise under (i) any directors and officers liability insurance or other
insurance which the Companies provide to or for the benefit of their respective
directors and officers, (ii) the Indemnification Agreement dated November 30,
1994, between the Companies (then known as CSG Holdings, Inc. and Cable Services
Group, Inc., respectively) and Hansen, or (iii) under the indemnification
provisions of the by-laws of the Companies as in effect from time to time.

 

10. Any terms in initial capital letters or all capital letters used as a
defined term, but not defined in this Fifth Amendment, shall have the meanings
set forth in the Employment Agreement. If any of the terms and conditions in
this Fifth Amendment conflict with those in the Employment Agreement, the terms
and conditions of this Fifth Amendment shall take precedence. Upon execution of
this Fifth Amendment by the parties, any subsequent reference to the Employment
Agreement between the parties shall mean the Employment Agreement as amended by
the Second Amendment, the Third Amendment, the Fourth Amendment, and this Fifth
Amendment (the First Amendment having been superseded by the Second Amendment).
As amended by the Second Amendment, the Third Amendment, the Fourth Amendment,
and this Fifth Amendment, the Employment Agreement shall continue in full force
and effect according to its terms until the Employment Agreement, as so amended,
is terminated (except for those obligations referred to in Paragraph 9 of this
Fifth Amendment which will survive such termination and continue to be
enforceable) pursuant to this Fifth Amendment.

 

IN WITNESS WHEREOF, each of the parties has executed this Fifth Amendment as of
the date first above written.

 

CSG SYSTEMS INTERNATIONAL, INC. By:  

/s/ Peter E. Kalan                                            CFO

--------------------------------------------------------------------------------

                                           
                               (Title) CSG SYSTEMS, INC. By:  

/s/ Peter E. Kalan                                            CFO

--------------------------------------------------------------------------------

                                           
                               (Title)    

/s/ Neal C. Hansen

--------------------------------------------------------------------------------

    Neal C. Hansen

 

5